       Case 1:21-cv-06231-RBK-AMD Document 28 Filed 05/10/21 Page 1 of 2 PageID: 128
       Neals Ltr to Pltf re




                                                           State of New Jersey
PHILIP D. MURPHY                                        OFFICE OF THE ATTORNEY GENERAL                                     GURBIR S. GREWAL
    Governor                                          DEPARTMENT OF LAW AND PUBLIC SAFETY                                    Attorney General
                                                                DIVISION OF LAW
SHEILA Y. OLIVER                                                   25 MARKET STREET                                        MICHELLE L. MILLER
   Lt. Governor                                                       P.O. Box 116                                               Director
                                                               TRENTON, NJ 08625-0116


                                                                 May 10, 2021

             VIA ECF
             The Honorable Ann Marie Donio, U.S.M.J.
             United States District Court, District of New Jersey
             Mitchell H. Cohen U.S. Courthouse
             1 John F. Gerry Plaza, P.O. Box 2797
             Camden, New Jersey 08101

                              Re: Kendrick, et al., v. Grewal, et al.
                                  Civil Action 1:21-cv-06231-RBK-AMD

             Dear Judge Donio:

                  This office represents Defendants Gurbir S. Grewal and
             Patrick J. Callahan ("State Defendants") in the above matter. We
             respectfully request the court extend State Defendant's Time to
             Answer, Move, or Otherwise respond with respect to the Complaint
             filed herein to June 4, 2021.

                  Service of Process was effectuated on March 31, 2021 on State
             Defendants. State Defendants were granted a clerk's order
             extending time to answer to May 5, 2021.

                  Plaintiff's counsel, David Douglas Jensen, has graciously
             consented to State Defendant's request for a thirty-day extension
             of time to Answer, Move, or Otherwise respond. This would extend
             State Defendant's time to Answer, Move, or Otherwise respond to
             June 4, 2021.

                  State Defendants therefore respectfully request that their
             time to Answer, Move, or Otherwise respond to the Complaint be
             extended to June 4, 2021.




                                      HUGHES JUSTICE COMPLEX • TELEPHONE: 609-376-3377 • FAX: 609-633-7434
                                  New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
Case 1:21-cv-06231-RBK-AMD Document 28 Filed 05/10/21 Page 2 of 2 PageID: 129

                                                              May 10, 2021
                                                                    Page 2

     I thank Your Honor for your kind consideration of this
submission.


                                    Respectfully submitted,

                                    GURBIR S. GREWAL
                                    ATTORNEY GENERAL OF NEW JERSEY

                                 By:_/s/_ Stephanie M. Mersch        __
                                    Stephanie M. Mersch
                                    Deputy Attorney General
                                    NJ Attorney ID: 303072019
